 

 

EXHIBIT 10.18

 

EXECUTION VERSION

 

AMENDED AND RESTATED FIRST AMENDMENT AND WAIVER

AMENDED AND RESTATED FIRST AMENDMENT AND WAIVER, dated as of March 12, 2019
(this “Amendment”), to the FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of July 2, 2018 (as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PETROLEUM
HEAT AND POWER CO., INC., a Minnesota corporation (the “Borrower”), the other
Loan Parties (as defined therein) party thereto, the lenders from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (the “Administrative Agent”), and the other parties named therein.  

RECITALS

WHEREAS, the Borrower, the Lenders, the Administrative Agent, and the other
parties named therein are party to the Credit Agreement;

WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
party to that certain First Amendment and Waiver, dated as of December 12, 2018
(the “Original Amendment”);

WHEREAS, pursuant to the Original Amendment, the Borrower requested certain
amendments of and/or waivers to the Credit Agreement including, among other
things, changes required to permit the Borrower and/or certain of its
Subsidiaries to acquire (the “Winter Acquisition”) certain assets of a Person
separately identified prior to the date hereof to the Administrative Agent and
the Lenders (the “Winter Seller”) pursuant to that certain Asset Purchase
Agreement proposed to be entered into among the Griffith Energy Services, Inc.,
the Winter Seller and each other party thereto;

WHEREAS, the Winter Purchase Agreement was not executed on or prior to January
10, 2019 and, accordingly, certain of  the conditions precedent to the
effectiveness of the Original Amendment set forth in Section 4 thereof were not
satisfied and the Effective Date (as defined in the Original Amendment) has not
and shall not have occurred;

WHEREAS, in connection with the non-satisfaction of such conditions precedent to
the effectiveness of the Original Amendment the Borrower has requested certain
amendments of and/or waivers to the Credit Agreement substantially identical to
those set forth in the Original Amendment as further set forth in this
Amendment;

WHEREAS, as of the date hereof, the Borrower, the Lenders party hereto and the
Administrative Agent hereby agree that this Amendment shall amend and restate
and replace in its entirety the Original Amendment; and

 



--------------------------------------------------------------------------------

2

 

WHEREAS, the requisite Lenders have agreed to such amendments and waivers on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1.Defined Terms.  Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to them in the Credit Agreement.

2.Waiver. Subject to the satisfaction of the conditions precedent set forth in
Section 4 below, on the Effective Date, the requisite Lenders hereby acknowledge
and agree that (a) notwithstanding anything in the Credit Agreement to the
contrary, the Winter Acquisition is deemed to be a “Permitted Acquisition” under
and as defined in the Credit Agreement and (b) accordingly, the requirement for
a maximum purchase price of $25,000,000 set forth in clause (f) thereof is
hereby waived solely with respect to the consummation of the Winter Acquisition
to the extent such purchase price does not exceed $60,000,000 in the aggregate
(or such greater amount as may be approved by the Administrative Agent in its
sole discretion).

3. Amendment. Subject to the satisfaction of the conditions precedent set forth
in Section 4 below, on the Effective Date, it is agreed that the Credit
Agreement shall be amended as follows:

(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
defined terms in alphabetical order:

 

(i)“Winter Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of the Winter Assets pursuant to the Winter Purchase Agreement.

 

(ii)“Winter Assets” means the certain assets of the Winter Seller described
under the term (and defined as) “Acquired Assets” under the Winter Purchase
Agreement.

 

(iii)“Winter Purchase Agreement” means that certain Asset Purchase Agreement
proposed to be entered into among Griffith Energy Services, Inc., the Winter
Seller and each other party thereto.

 

(iv)“Winter Seller” means the Person separately identified to the Administrative
Agent and the Lenders on or prior to December 12, 2018 as the seller of the
Winter Assets pursuant to the Winter Purchase Agreement.

 

(b)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the proviso following the definition of “Borrowing Base” in its
entirety as follows:

 

 



--------------------------------------------------------------------------------

3

 

(i)“provided that (I) the amount described in clause (d)(i) above shall be
automatically reduced on a dollar-for-dollar basis by the Borrowing Base
Reduction Amount, (II) Customer Lists shall be reappraised on an annual basis in
accordance with Section 6.11, (III) except for (x) Inventory and (y) Accounts,
any assets acquired in connection with any Permitted Acquisition shall not be
included in the determination of the Borrowing Base and (IV) with respect to up
to $12,000,000 in the aggregate of any Accounts Receivable comprised of Winter
Assets, the amount described in clause (a) above shall be limited to 55% until
the Administrative Agent shall have conducted and completed satisfactory
diligence on such assets.”

 

(c)Section 2.14 of the Credit Agreement is hereby amended by replacing the
reference to “six” therein with “fourteen (14)”

4. Conditions to Effectiveness of the Amendment.  The Amendment shall become
effective as of the date (the “Effective Date”) when, and only when, each of the
following conditions precedent shall have been satisfied:

(a)The Administrative Agent shall have received an executed counterpart hereof
from the Loan Parties and the requisite Lenders;

(b) On the Effective Date, the representations and warranties set forth in
Section 5 below shall be true and correct in all material respects;

(c)Since September 30, 2018, both immediately before and after giving effect to
this Amendment, there has not occurred any event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect;
and

(d)The Winter Purchase Agreement shall have been executed not later than April
15, 2019 on terms substantially similar to the draft Winter Purchase Agreement
provided to the Administrative Agent prior to the date hereof.

5.Representations and Warranties.  The Borrower hereby represents and warrants,
on and as of the Effective Date, that (i) the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Effective Date, both
immediately before and after giving effect to this Amendment (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct in all material respects as of such date), (ii) this Amendment
has been duly authorized, executed and delivered by the Loan Parties and
constitutes the legal, valid and binding obligation of each Loan Party
enforceable against it in accordance with its terms and (iii) no Default or
Event of Default shall have occurred and be continuing on the Effective Date,
both immediately before and after giving effect to this Amendment.

 

6.Acknowledgement and Confirmation of the Loan Parties.  Each Loan Party hereby
confirms and agrees that, after giving effect to this Amendment, the Credit
Agreement and the other Loan Documents to which it is a party remain in full
force and effect and

 



--------------------------------------------------------------------------------

4

 

enforceable against such Loan Party in accordance with their respective terms
and shall not be discharged, diminished, limited or otherwise affected in any
respect, and represents and warrants to the Lenders that it has no knowledge of
any claims, counterclaims, offsets, or defenses to or with respect to its
obligations under the Loan Documents, or if such Loan Party has any such claims,
counterclaims, offsets, or defenses to the Loan Documents or any transaction
related to the Loan Documents, the same are hereby waived, relinquished, and
released in consideration of the execution of this Amendment.  This
acknowledgement and confirmation by each Loan Party is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment,
and each Loan Party acknowledges that the Administrative Agent and the Lenders
would not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

7.Amendment.  This Amendment does not constitute an amendment of any other
provision of the Credit Agreement or the other Loan Documents (other than the
Original Amendment), a waiver of any other provision of the Credit Agreement or
the other Loan Documents, or any other right, power or remedy of the Lenders
thereunder. This Amendment is limited as specified herein and shall not
constitute a modification, acceptance or waiver of any other provision of the
Loan Documents (other than the Original Amendment which, for the avoidance of
doubt, shall be amended and restated and replaced in its entirety hereby).

8.Severability.  In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

9.Headings.  Headings and captions used in this Amendment are included for
convenience of reference only and shall not be given any substantive effect.

10.Governing Law; Submission To Jurisdiction.  This Amendment shall be construed
in accordance with and governed by the laws of the State of New York.

 

11.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

12.Expenses.  The Borrower agrees to pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent in connection with the preparation of this
Amendment (whether or not the transactions hereby contemplated shall be
consummated) including the reasonable fees and disbursements of counsel to the
Administrative Agent.

13.Counterparts; Integration.  This Amendment may be executed and delivered via
facsimile or electronic mail with the same force and effect as if an original
were executed and may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures hereto were upon
the same instrument.  This Amendment constitutes the entire agreement and
understanding among the parties hereto with respect to the subject

 



--------------------------------------------------------------------------------

5

 

matter hereof and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

petroleum heat and power co., inc.

 

By: _/S/______________________________

 

Name: Richard F. Ambury

 

Title: Chief Financial Officer

 

 

STAR GROUP, L.P.

 

By:  KESTREL HEAT, LLC, its General Partner

 

By: /S/_______________________________

 

Name: Richard F. Ambury

 

Title: Chief Financial Officer

 

 

MEENAN OIL CO., L.P.

 

By:  MEENAN OIL LLC, its General Partner

 

By: /S/_______________________________

 

Name: Richard F. Ambury

 

Title: Chief Financial Officer

 

 

 

SIGNATURE PAGE TO

AMENDED AND RESTATED FIRST AMENDMENT AND WAIVER TO

CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

 

A.P. WOODSON COMPANY

CFS LLC

Champion Energy LLC

COLUMBIA PETROLEUM TRANSPORTATION, LLC

GRIFFITH ENERGY SERVICES, Inc.

GRIFFITH-ALLIED TRUCKING, LLC

Hoffman Fuel Company of Bridgeport

Hoffman Fuel Company of Danbury

MEENAN HOLDINGS LLC

MEENAN OIL LLC

MILRO GROUP LLC

MINNWHALE LLC

ORTEP OF PENNSYLVANIA, INC.

PETRO HOLDINGS, INC.

PETRO PLUMBING CORPORATION

PETRO, INC.

REGIONOIL PLUMBING, HEATING AND COOLING CO., INC.

RICHLAND PARTNERS, LLC

Rye Fuel Company

STAR ACQUISITIONS, INC.

STAR GAS FINANCE COMPANY

 

 

By: _/S/______________________________

 

Name: Richard F. Ambury

 

Title: Chief Financial Officer




SIGNATURE PAGE TO

AMENDED AND RESTATED FIRST AMENDMENT AND WAIVER TO

CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

 

 

By: _/S/______________________________

 

Name: Donna DiForio

 

Title: Authorized Officer

 

 

SIGNATURE PAGE TO

AMENDED AND RESTATED FIRST AMENDMENT AND WAIVER TO

CREDIT AGREEMENT

 

